Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or to fairly suggest receiving, from an access point, an extended capabilities element having an indication of support of prioritization of management frames, receiving, from the access point, a management frame quality of service (MFQ) policy that defines an access category used for transmitting a first type of management frame, and transmitting a policy configuration request to request a change to the MFQ policy, wherein the MFQ policy comprises an MFQ policy element including an element ID field identifying the MFQ policy element, a length field indicating the length of the MFQ policy element, and a policy information field indicating a number of differences from a default MFQ policy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456